         2:19-cv-03808-GW-E Document 53-1 Filed 09/18/19 Page 1 of 2 Page ID #:52;




 1
 2                       UNITED STATES DISTRICT COURT
 3
                       CENTRAL DISTRICT OF CALIFORNIA
 4
 5     HELEN MEDINA,an individual and            CASE NO. 2:19-cv-03808-GW-E
       successor-in-interest of MATTHEW
 6     MARTINEZ, deceased; ALBERT                [DISCOVERY MATTER]
 7     MARTINEZ, an individual;
                                                        D ORDER RE:
 8
                        Plaintiffs,              STIPULATED PROTECTIVE
 9     vs.                                       ORDER
10
      COUNTY OF LOS ANGELES,a
11    public entity; DEPUTY HERNANDEZ,
12    an individual; NURSE ISAAC, an
      individual; NURSE MACABUHAY,an
13
      individual; NURSE UY,an individual;
14    NURSE HALANES,an individual;
15    BLITHE TOLENTINO,an individual;
      ALEX VILLANUEVA,an individual;
16    PAUL GLINIECKI, an individual; and,
17    DOES 1 through 50, inclusive,
18
                        Defendants.
19
                                       ~~:~
20
21           GOOD CAUSE APPEARING,IT IS HEREBY ORDERED that the
22   parties' STIPULATED PROTECTIVE ORDER in Case No. 2:19-cv-03808-GW-E
23   is GRANTED according to the terms set forth there                  .
24   vaTEn:9/~~,~jQ
25                                               Charles F. Eick
                                                 United States Magistrate Judge
26
27
28
                                          - 1-


               [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
